OPIHIOH OP
ME. JUSTICE WOLP.
The appellee in this case alleges in his brief that this court cannot enter into a consideration of the errors alleged by the appellant because the facts on which the court below based its judgment have not come before us by virtue of a statement of the case. Not only is this- true, but there is nothing in the record beyond the opinion of the court below which would enable ns to examine whether the complainant and appellant made out a case there. It is urged by him, however, that we may regard the opinion of the court below as containing “findings of fact.” The only way which is expressly given us to-review a judgment, as such, is by a bill of exceptions. Nevertheless, we have recognized the right of an appellant to bring up his facts by a statement of the case as in the case of a bill of exceptions, due notice of the intention to submit for approval to the judge of the court below is required to be given. (Secs. 216 to 219, 223 to 226 of the Code of Civil Procedure.)
*748The only reference to “findings of the court” in the Code of Civil Procedure is contained in section 233 of that Code. In Porto Rico the duty to prepare findings of fact is not imposed upon the judge of the district court. It is undoubtedly true that such is the practice in various States and notably in the States of California, Idaho and Montana. (See sec. 632 to 637, Code of Civil Procedure of California; sec. 3483 to 3485, Code of Civil Procedure of Idaho; sec. 1111 to 1117, Code of Civil Procedure of Montana.) In these states, however, when the trial judge must, or may, try question of fact it is the duty of the court to state separately findings of fact and conclusions of law. It is probable that if a case should be presented to us in which it was the obvious intention of the trial court, and so understood by the parties, to make findings of fact that we should regard the opinion so presented and signed by the judge as the equivalent of a statement of the case or of a bill of exceptions; but we see no evidence in this appeal that there was any such intention on the part of the court below. Where the practice of making findings of fact exists the parties are given an opportunity before judgment to ask for special findings in the same manner as they might ask the court to instruct a jury. Then the parties know that the court intends to make its judgment in that form. If a’ mere opinion could serve to certify the facts of a court below it might easily happen that the trial court basing its judgment on one state of facts, and the appellee relying on other defenses, a case might be reversed without the other defences relied upon by the ap-pellee, ever passing in review before the appellate court. The opinion of the courts below, as such, forms no part of the record. This is one of the essencial points decided by this ■court in the case of José Hernández y Rios v. Juana García Rivera, 10 P. R. Rep., 322. To this same effect is the decision of the Supreme Court of Illinois in the case of Pennsylvania Co. v. Albert Versten, 15 L. R. A., 798, and note. There being nothing in the record for us to review, I think the judgment should be affirmed.